DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 8/2/21 has been considered and an initialed copy of the PTO-1449 is enclosed.
Response to Amendment
	
The amendment filed on 8/2/21 has been considered.  
Claims 1, 5-6, 9-14, 18-19, 21, 23-25, 28-34 and 37-38 are pending.	
Withdrawal of Rejections/Objections

Response to Arguments/New Grounds of Rejection/Objection

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 


Specification
The disclosure is objected to because of the following informalities: The specification is objected to because the Incorporation by Reference paragraph is missing or incomplete  (as discussed above).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 5-6, 9-14, 18-19, 21, 23-25, 28-34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Van De Winkel et al US 20100092489 in view of  Clinical Trial (NCT0251945, 2015), Mai et al. (Leukemia, 2015, 29:1721-1729), Kropff et al Leukemia Research, vol. 29 p. 587 (2005), Doshi  et al US20150246123 and Kerr et al US 2014/0309183.   This rejection is re-written below in view of the newly added claims 37 and 38.
Van de Winkel et al. discloses a method of treating a CD38 positive tumor (such as multiple myeloma and wherein the multiple myeloma cells are refractory or recurrent (reads on relapsed)) (para. 503 and claim 54) comprised of administering an anti-CD38 non-agonistic antibody (which can be antibody 005, which is applicant’s antibody), corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib) (summary, paragraphs 13-23, 161-169, 194, 219, 235-279, 398 and entire reference).  The compounds can be administered separately or sequentially (Ex. 30 and 31) or in any order (para 18 and 420).  Van de Winkel et al. teaches that the anti-CD38 antibody includes the 005 anti-CD38 non-agonistic antibody, which is comprised of the CDR sequences of SEQ ID 
The only difference between the instant invention and the reference is a showing of the use of daratumumab in relapsed or refractory multiple myeloma, the specific combination of daratumumab, cyclophosphamide, bortezomib and dexamethansone, the dosing regimes of claims 11-12, 18 and 23-24, the use of rHuPH20 and the mutations of claim 25.
NCT0251945 discloses a method of treating refractory or relapsed multiple myeloma comprised of subcutaneous administration of daratumumab and rHuPH20 (hyaluronidase) (page 1).  Clinical Trial teaches that daratumumab is administered with a flat dose of 1200 mg weekly for two 28 day cycles, 2 doses every 2 weeks for Cycles 
Mai et al discloses a method of treating multiple myeloma comprised of administering bortezomib (at a dose of 1.3 mg/m2 on days 1, 4, 8 and 11), cyclophosphamide (at a dose of 900 mg/m2 on day 1) and dexamethasone (40 mg on days 1-4, 9-12 and 17-20 and then 240 mg/cycle every 28 days) (VCD) (abstract; figure 1).  Mai et al. teaches some of the patients are further administered lenalidomide (figure 1).  Mai et al. teaches that the tumors that are being treated comprise mutations, including a t(4;14) or del17p.  Mai et al. teaches said method of treating is effective at achieving partial response and is not toxic to the patients (figure 3; abstract).
Kropff et al disclose the combination use of bortezomib (at a dose of 1.3 mg/m2 on days 1, 4, 8 and 11) and dexamethasone (20 mg PO once daily on days 1, 2, 4, 5, 8, 9, 11 and 12) for the treatment of relapsed multiple myeloma (see entire reference and page 588, first column, first full paragraph).  
Doshi et al. teaches a method of treating CD38-positive B-cell lymphoma comprised of administering daratumumab, and CHOP to stimulate antibody dependent cellular phagocytosis and toxicity, wherein CHOP is comprised of cyclophosphamide, doxorubicin, vincristine and prednisone (same as corticosteroid) (summary paragraph 0042 and entire reference).    Doshi et al. teaches that daratumumab is an IgG1 antibody comprising (1) CDR sequences of SEQ ID NOs:6-11 (same as instant SEQ ID NO:11); (2) VH and VL of SEQ ID NOs:4 and 5 (same as instant SEQ ID NO:4 and 5), respectively; and (3) heavy and light chain sequences of SEQ ID NOs:12 and 13 (same as instant SEQ ID NOs:12 and 13), respectively (paragraph 0058 in particular).  Doshi 
The dosing of cyclophosphamide of 150-300mg/m2 is known in the art.  Kerr et al discloses cyclophosphamide dosages of 150-300 mg (para. 47) and that the specific dosages can be determined by one of skill in the art (para. 38).  Kerr et al uses the cyclophosphamide for the treatment of cancer.  
Since the primary reference discloses a method of treating a CD38 positive tumor (such as multiple myeloma, including refractory and recurrent (i.e. relapsed) comprised of administering applicant’s antibody (005/daratumumab), corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same antibody/compounds (daratumumab/dexamethasone, cyclophosphamide and bortezomib) can be used in the treatment of multiple myeloma and refractory or relapsed multiple myeloma, and to use the combination of the primary reference in the treatment of refractory or relapsed multiple myeloma with the expected benefit of treating said refractory or relapsed multiple myeloma.  This rationale is further supported by Kropff which discloses that the combination of bortezomib and dexamethasone can be used in the treatment of refractory or relapsed multiple myeloma and Van De Winkel discloses that these same compounds can be used in the treatment of multiple myeloma.  Furthermore, since the primary reference discloses the 
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit 
Additionally, with respect to the limitation of the first dose of cyclophosphamide being administered before the first dose of the anti-CD38 antibody, both Van de Winkel et al and Doshi et al disclose that the order of administration can be in any order.  Furthermore, the selection of any order of preforming the process step is obvious in the absence of unexpected results (MPEP 2144.04(IV)(C)).
Regarding claims 12, 13, 18, 23-24 and 29-30, through routine optimization of the dosages of treatment cycle of the combined methods of Van der Winkle, Mai et al., Kropff et al, Doshi et al and Kerr et al will arrive at the claimed dosages.  Additionally, the optimization is supported by Van De Winkel (para. 404) and Kerr et al (para. 38).  Thus, optimization is within the purview of one skilled in the art.  
Regarding claim 25, Mai et al discloses multiple myeloma comprising a t(4;14) or del17p mutation and its treatment, thus, since the same compounds can treat both multiple myeloma and relapsed or refractory multiple myeloma, it also would have been obvious that the combinations used to treat multiple myeloma and relapsed or refractory multiple myeloma would also treat myelomas with different mutations.
Regarding claims 11 and 28-33, the combination of the references results in the administration of daratumuab in combination with bortezomib, cyclophosphamide and dexamethasone for the treatment of multiple myeloma/relapsed or refractory multiple myeloma and Doshi et al discloses that the antibody can mediate cell phagocytosis (reads on ADCP).  Thus, one of ordinary skill in the art would expect that the antibody, when used in the combination would also mediate ADCP.   With respect to the “enhancing”, the   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  Thus, in the instant case, it is inherently obvious that the combination results in enhanced daratumumab mediated ADCP.  
Response to Arguments
Applicant argues that Van De Winkel is silent with respect to relapsed and only mentions “recurrent” myeloma in a dependent claim with and teaching to recurrent multiple myeloma (MM) and that the reference only teaches refractory tumor cells where less than 10% of these cells were refractory and that since the number of refractory cells are so small on or ordinary skill in the art would not have treated the refractory or relapsed MM and the reference teaching refractory or relapsed meets the limitation of the claim.  However, in this reference the reference discloses both refractory and recurrent (which, as stated in the rejection, reads on relapsed). Second, Fig. 8 10A, 10B and claim 54 disclose that there is lysis of the refractory cells using antibody 005 (which is applicant’s claimed antibody).  Even though the lysis is a low percentage, there is still lysis of these cells and these cells are killed and therefore “treated”.  Third, with respect to the use of only a single antibody in treatment, the reference clearly discloses and exemplifies (1) a combination of antibody 005 (applicant’s antibody) (8 mg/kg once weekly for 4 weeks) with dexamethasone (40 mg/day on days 1-4, 9-12 and 17-20 of each 28 day cycle) and lenalidomide (para. 169 and 273 and Ex. 30) and (2) antibody 005 (applicant’s antibody) (8 mg/kg once weekly for 4 weeks) with dexamethasone (40 mg/day on days 1-4, 9-12 and 17-20 of each 28 day cycle)  and bortezomib 1.3 mg/m2 on days 1, 4, 6 and 11 of every 21 day cycle) (para. 236 and Ex 31) for the treatment of multiple myeloma.  Thus, the reference clearly exemplifies the combination of applicant’s antibody with dexamethoasone and bortezomib or lenalidoamide for the treatment of multiple myeloma.  Thus, the examples in the reference are specifically pointing to applicant’s 
Applicant argues that Mai, Doshi and Kerr do not teach treatment of refractory or relapsed MM and that Mai is directed to newly diagnosed myeloma.  With respect to Mai, as stated in the rejection “since the primary reference discloses the combination of 005/daratumuab with corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib and since Mai et al discloses that the combination of bortezomib, cyclophosphamide and dexamethasone are used in the treatment of multiple myeloma and since the same compounds that treatment multiple myeloma can also treat relapsed or refractory multiple myeloma (see discussion above), it would have been obvious to use the combination of daratumuab with bortezomib, cyclophosphamide and dexamethasone for the treatment of relapsed or refractory multiple myeloma.”  With respect to Doshi and Kerr, the Examiner never stated that these reference discloses refractory or relapsed MM.  Applicant is arguing 
Applicant argues that Kropff does not discloses any antibody or cyclophosphamide.  The Examiner never said that it did.  Again, applicant is arguing each reference individually and it is the combination of the reference that makes applicant’s invention obvious.  The reference was cited to show that the combination use of bortezomib (at a dose of 1.3 mg/m2 on days 1, 4, 8 and 11) and dexamethasone (20 mg PO once daily on days 1, 2, 4, 5, 8, 9, 11 and 12) for the treatment of relapsed multiple myeloma is known in the art. 
Applicant argues that Clinical Trials does not discloses cyclophasmide or bortezomib.  The Examiner never said that it did.  Again, applicant is arguing each reference individually and it is the combination of the reference that makes applicant’s invention obvious.  The reference was cited to show that a method of treating refractory or relapsed multiple myeloma comprised of subcutaneous administration of daratumumab and rHuPH20 (hyaluronidase) is known in the art.
Applicant, again, argues unexpected results.  Specifically, applicant argues that there are unexpected advantageous properties to the combination of anti-CD38 antibody and low dose cyclophosphamide when treating refractory or relapsed MM and cites the 7th and 15th slides in the Ryan et al reference and applicant’s figure 5B.  While, applicant’s fig 5B and the 15th slide of Ryan et al do show that the dose of cyclophosphamide at 10uM in combination with daratumumab does potentiate clearance of MM1S cells, the dosage used in the reference and figure is in uM whereas the claimed dosage is in mg/m2 and it is not clear how the dose in the reference 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Non-statutory Double Patenting over US 9040050
Claims 1, 5-6, 9-15, 18-19, 21, 23-25, 28-34 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 15-17, 19-30, 35, 38-44, 46-47, 49, 54, 56-61, 66 and 68 of U.S. Patent No. 9040050 in view of Clinical Trial (NCT0251945, 2015), Mai et al. (Leukemia, 2015, 29:1721-1729),  in view of the newly added claims 37 and 38.
The claims of 9040040 are directed to methods of treating multiple myeloma, (recurrent (reads on relapsed) or refractory) comprised of administering an anti-CD38 non-agonistic antibody (which can be antibody 005, which is applicant’s antibody), corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib.  The compounds can be administered separately of sequentially.  The claimed antibody is comprised of the CDR sequences of SEQ ID NOs:13-15 and 18-20 (same as instant SEQ ID NO:9-11 and 6-8, respectively), and VL and VH sequences of SEQ ID NOs:12 and 17 (same comprising the sequences as instant SEQ ID NOs:5 and 4, respectively).  The claims also state that the antibodies can be of the IgG1-4 isotypes.  
The only difference between the instant invention and the reference is a showing of the use of daratumumab in relapsed or refractory multiple myeloma, the specific combination of daratumumab, cyclophosphamide, bortezomib and dexamethansone, the dosing regimens of claims 11-12, 18 and 23-24, the use of rHuPH20, the mutations of claim 25 and the order of administration of cyclophosphamide.
NCT0251945 discloses a method of treating refractory or relapsed multiple myeloma comprised of subcutaneous administration of daratumumab and rHuPH20 (page 1).  Clinical Trial teaches that daratumumab is administered with a flat dose of 1200 mg weekly for two 28 day cycles, 2 doses every 2 weeks for Cycles 3-6 and then 
Mai et al discloses a method of treating multiple myeloma comprised of administering bortezomib (at a dose of 1.3 mg/m2 on days 1, 4, 8 and 11), cyclophosphamide (at a dose of 900 mg/m2 on day 1) and dexamethasone (40 mg on days 1-4, 9-12 and 17-20 and then 240 mg/cycle every 28 days) (VCD) (abstract; figure 1).  Mai et al. teaches some of the patients are further administered lenalidomide (figure 1).  Mai et al. teaches that the tumors that are being treated comprise mutations, including a t(4;14) or del17p.  Mai et al. teaches said method of treating is effective at achieving partial response and is not toxic to the patients (figure 3; abstract).
Kropff et al disclose the combination use of bortezomib (at a dose of 1.3 mg/m2 on days 1, 4, 8 and 11) and dexamethasone (20 mg PO once daily on days 1, 2, 4, 5, 8, 9, 11 and 12) for the treatment of relapsed multiple myeloma (see entire reference and page 588, first column, first full paragraph).  
Doshi et al. teaches a method of treating CD38-positive B-cell lymphoma comprised of administering daratumumab, and CHOP to stimulate antibody dependent cellular phagocytosis and toxicity, wherein CHOP is comprised of cyclophosphamide, doxorubicin, vincristine and prednisone (same as corticosteroid) (summary paragraph 0042 and entire reference).    Doshi et al. teaches that daratumumab is an IgG1 antibody comprising (1) CDR sequences of SEQ ID NOs:6-11 (same as instant SEQ ID NO:11); (2) VH and VL of SEQ ID NOs:4 and 5 (same as instant SEQ ID NO:4 and 5), respectively; and (3) heavy and light chain sequences of SEQ ID NOs:12 and 13 (same as instant SEQ ID NOs:12 and 13), respectively (paragraph 0058 in particular).  Doshi 
The dosing of cyclophosphamide of 150-300mg/m2 is known in the art.  Kerr et al discloses cyclophosphamide dosages of 150-300 mg (para. 47) and that the specific dosages can be determined by one of skill in the art (para. 38).  Kerr et al uses the cyclophosphamide for the treatment of cancer.  
Since the primary reference claims a method of treating a CD38 positive tumor (such as multiple myeloma, including refractory and recurrent (i.e. relapsed) comprised of administering applicant’s antibody (005/daratumuab), corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib), it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same antibody/compounds (daratumuab/dexamethasone, cyclophosphamide and bortezomib) can be used in the treatment of multiple myeloma and refractory or relapsed multiple myeloma, and to use the combination of the primary reference in the treatment of refractory or relapsed multiple myeloma with the expected benefit of treating said refractory or relapsed multiple myeloma.  This rationale is further supported by Kropff which discloses that the combination of bortezomib and dexamethasone can be used in the treatment of refractory or relapsed multiple myeloma and Van De Winkel claims that these same compounds can be used in the treatment of multiple myeloma.  Furthermore, since the primary reference claims the combination of 005/daratumuab with corticosteroid (such 
Additionally, with respect to the limitation of the first dose of cyclophosphamide being administered before the first dose of the anti-CD38 antibody, Doshi et al disclose that the order of administration can be in any order.  Furthermore, the selection of any order of preforming the process step is obvious in the absence of unexpected results (MPEP 2144.04(IV)(C)).
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the 
Regarding claims 12, 13, 18, 23-24, and 29-30, through routine optimization of the dosages of treatment cycle of the combined methods of Van der Winkle, Mai et al., Kropff et al, Doshi et al and Kerr et al will arrive at the claimed dosages.  Additionally, the optimization is supported by Kerr et al (para. 38).  Thus, optimization is within the purview of one skilled in the art.  
Regarding claim 25, Mai et al discloses multiple myeloma comprising a t(4;14) or del17p mutation and its treatment, thus, since the same compounds can treat both multiple myeloma and relapsed or refractory multiple myeloma, it also would have been obvious that the combinations used to treat multiple myeloma and relapsed or refractory multiple myeloma would also treat myelomas with different mutations.
Regarding claims 11 and 28-33, the combination of the references results in the administration of daratumuab in combination with bortezomib, cyclophosphamide and dexamethasone for the treatment of multiple myeloma/relapsed or refractory multiple myeloma and Doshi et al discloses that the antibody can mediate cell phagocytosis (reads on ADCP).  Thus, one of ordinary skill in the art would expect that the antibody, when used in the combination would also mediate ADCP.  With respect to the “enhancing”, the only manipulative steps in the claims is the administration of the daratumuab and the bortezomib, cyclophosphamide and dexamethasone and the combination of references   The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See MPEP § 2145.  Thus, in the instant case, it is inherently obvious that the combination results in enhanced daratumumab mediated ADCP.  
Response to Arguments
Applicant’s arguments have been addressed above.


Provisional Non-statutory Double Patenting over 16177239

Claims 1, 5-6, 9-14, 18-19, 21, 23-25, 28-34 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3- of copending Application No. 16177239 (Ahmadi et al) in view of Van De Winkel et al US 20100092489 in view of  Clinical Trial (NCT0251945, 2015), Mai et al. (Leukemia, 2015, 29:1721-1729), Doshi  et al US20150246123 and Kerr et al US 2014/0309183.   This rejection is re-written below in view of the newly added claims 37 and 38.
This is a provisional nonstatutory double patenting rejection.
Ahmadi et al claims the treatment of high risk multiple myeloma (relapsed or refractory) using a combination of anti-CD38 antibody (which is daratumubab and is that same as the antibody in applicant’s claims), corticosteroid (dexamethasone) and non-corticosteroid (bortezomib or lenalidomide wherein the subject has the same chromosomal abnormalities as in applicant’s claim 25.  Ahmadi et al also claims the specific dosing regimens and cycles as applicants (see claims 7-8 of Ahmadi et al and claims 13, 18, 23 and 24 of instant application).  
The only differences between the instant application and the reference is the addition of cyclophosphamide and its dose and order of administration, the addition of hyaluronidase, the antibody being IgG1-4, subcutaneous administration and the enhancement of antibody-dependent cell phagocytosis (ACDP).
Van de Winkel et al discloses a method of treating a CD38 positive tumor (such as multiple myeloma and wherein the multiple myeloma cells are refractory or recurrent (reads on relapsed)) (para. 503 and claim 54) comprised of administering an anti-CD38 non-agonistic antibody (which can be antibody 005, which is applicant’s antibody), corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib) (summary, paragraphs 13-23, 161-
NCT0251945 discloses a method of treating refractory or relapsed multiple myeloma comprised of subcutaneous administration of daratumumab and rHuPH20 (hyaluronidase) (page 1).  Clinical Trial teaches that daratumumab is administered with a flat dose of 1200 mg weekly for two 28 day cycles, 2 doses every 2 weeks for Cycles 
Mai et al discloses a method of treating multiple myeloma comprised of administering bortezomib (at a dose of 1.3 mg/m2 on days 1, 4, 8 and 11), cyclophosphamide (at a dose of 900 mg/m2 on day 1) and dexamethasone (40 mg on days 1-4, 9-12 and 17-20 and then 240 mg/cycle every 28 days) (VCD) (abstract; figure 1).  Mai et al. teaches some of the patients are further administered lenalidomide (figure 1).  Mai et al. teaches that the tumors that are being treated comprise mutations, including a t(4;14) or del17p.  Mai et al. teaches said method of treating is effective at achieving partial response and is not toxic to the patients (figure 3; abstract).
Doshi et al. teaches a method of treating CD38-positive B-cell lymphoma comprised of administering daratumumab, and CHOP to stimulate antibody dependent cellular phagocytosis and toxicity, wherein CHOP is comprised of cyclophosphamide, doxorubicin, vincristine and prednisone (same as corticosteroid) (summary paragraph 0042 and entire reference).    Doshi et al. teaches that daratumumab is an IgG1 antibody comprising (1) CDR sequences of SEQ ID NOs:6-11 (same as instant SEQ ID NO:11); (2) VH and VL of SEQ ID NOs:4 and 5 (same as instant SEQ ID NO:4 and 5), respectively; and (3) heavy and light chain sequences of SEQ ID NOs:12 and 13 (same as instant SEQ ID NOs:12 and 13), respectively (paragraph 0058 in particular).  Doshi et al. also teaches administering 16 mg/kg of the anti-CD38 antibody weekly for 8 weeks, followed by administration of biweekly for an additional 16 weeks to treat CD38-positive B-cell lymphoma (paragraphs 0118 and 0120).  Doshi et al also discloses that the combinations can be administered in any order (para. 37).  

Since Ahmadi et al claims a method of treating multiple myeloma, including refractory and relapsed, comprised of administering applicant’s antibody (daratumuab), corticosteroid (such as dexamethasone) and non- corticosteroid (such as lenalidomide and bortezomib), and since daratumuab and rHuPH20 are known to be used in the treatment of refractory or relapsed multiple myeloma (NCT0251945) and since cyclophosphamide in combination with daratumuab, bortezomib and dexamethasone (Van de Winkel et al) is known to be used in the treatment of refractory or relapsed multiple myeloma, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cyclophosphamide in the combination of Ahmadi et al in the treatment of refractory or relapsed multiple myeloma with the expected benefit of treating said refractory or relapsed multiple myeloma.  This is further supported by Mai et al who shows that cyclophosphamide and bortezomib and dexamethasone can be combined for the treatment of multiple myeloma.  Furthermore, since the Van de Winkel et al discloses the combination of 005/daratumuab with corticosteroid (such as dexamethasone) and non- corticosteroid (such as cyclophosphamide, lenalidomide and bortezomib and since Mai et al discloses that the combination of bortezomib, cyclophosphamide and dexamethasone are used in the treatment of multiple myeloma and since the same compounds that treatment multiple myeloma can also treat relapsed or refractory multiple myeloma (see discussion above), 
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant claims, given the teachings of the prior art, it would have been obvious to combine the agents because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as anti-cancer agents.  One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the agents since they had been demonstrated in the prior art to be reasonably predictive of treating cancer.  
Additionally, with respect to the limitation of the first dose of cyclophosphamide being administered before the first dose of the anti-CD38 antibody, both Van de Winkel et al and Doshi et al disclose that the order of administration can be in any order.  Furthermore, the selection of any order of preforming the process step is obvious in the absence of unexpected results (MPEP 2144.04(IV)(C)).
Regarding claims 12 and 29, through routine optimization of the dosages of treatment cycle of the combined methods of Van der Winkle, Mai et al, Doshi et al and Kerr et al will arrive at the claimed dosages.  Additionally, the optimization is supported 
Regarding claims 11, 28 and 29-33, the combination of the references results in the administration of daratumuab in combination with bortezomib, cyclophosphamide and dexamethasone for the treatment of multiple myeloma/relapsed or refractory multiple myeloma and Doshi et al discloses that the antibody can mediate cell phagocytosis (reads on ADCP).  Thus, one of ordinary skill in the art would expect that the antibody, when used in the combination would also mediate ADCP.   With respect to the “enhancing”, the only manipulative steps in the claims is the administration of the daratumuab and the bortezomib, cyclophosphamide and dexamethasone and the combination of references meet this limitation.  MPEP § 2112 states:  The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See In re Wiseman, 201 USPQ 658 (CCPA 1979). Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. 
Response to Arguments
Applicant indicates that they will address this rejection when the applications contain allowable claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Sheela J. Huff/Primary Examiner, Art Unit 1643